Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 1, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00788-CV


 BOWEN, MICLETTE & BRITT INSURANCE AGENCY, LLC, Appellant

                                        V.

                     CHRISTOPHER TAYLOR, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-03943


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed July 28, 2015. On November 19,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.